-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 30, 2021 has been entered. 
Priority
This application is a 371 of PCT/FR2017/051844 filed on 07/06/2017, claiming foreign priority in French application FR 16 56 555 filed on 07/07/2016. 
Claim Status
Claims 18-20, 22, 23, 26-28, 30, and 32-36 are pending. Claims 1-17, 21, 24, 25, 29, and 31 were cancelled. Claims 35 and 36 were newly added and read on the elected invention. Claims 18-20, 22, 23, 26-28, 30, 35, and 36 are examined on the merits. Claims 32-34 remain withdrawn.

Withdrawn Claim Objections
Objection to claim 26 is withdrawn because ground of objection was obviated with claim amendment. 
Withdrawn Claim Rejections -35 USC § 112
Indefiniteness rejections of claims 21 and 26 are withdrawn because claim 21 was canceled and claim 26 was amended to obviate grounds of rejection. 
Rejections of claims 24 and 30 under 35 U.S.C. 112(d) are withdrawn because claim 24 was cancelled and claim 30 was amended to obviate grounds of rejection. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 18-24, 26-28, and 30 over Vitrano (US 2012/0259050 Al Published October 11, 2012) as evidenced by Jones et al. (US 2008/0021149 Al Published January 24, 2008) and Dow Safety Data Sheet for Affinity GA 1900 are withdrawn because the applicant provided a declaration by Caroline Pointreau where the declarant reproduced Patent Example 1 in Table 3 of Vitrano to show that the composition is not suitable for application to skin and hair removal. Paragraph 13 of the declaration states that the composition had to be heated because it was not liquid and Kraton was not dispersed. The composition was heated to 68°C, a strong smell to occurred, it became elastic, and thick, which made it difficult to apply on declarant’s hand.  The composition was impossible to spread due to elasticity, formed sticky dough, gripped the skin and flaked the skin. The composition returned to its initial shape when stretched. The softening point of the composition ranged between 73°C and 78°C, which is too hot for using on skin. Based on these observed characteristics, the declarant concluded that the composition is not suitable for application to skin. Applicant’s arguments submitted in remarks dated 11/30/2021 are moot because rejections are withdrawn. 
Declarations filed under 37 CFR 1.132
	On November 30, 2021, the applicant filed three declarations. 
	The declarations by Cuartero and Zawierta are based on data submitted in Exhibit A. The first three graphs in Exhibit A describe wax properties for four compositions and the last four graphs in Exhibit A provide scores of the four different waxes for use on sensitive skin. The data in these graphs were considered but are not sufficient to support a finding of unexpected results because the applicant did not show why the observed results are considered unexpected. The four compositions contain different components, thus it would have been reasonable to expect the compositions to show differences in properties. The applicant has not met the burden of showing that the observed results are in fact unexpected. It is unknown whether or not the tested compositions are commensurate in scope with the claimed compositions. The first tested composition corresponds to the composition of claim 18, however the concentration of each component in the tested composition is unknown and it cannot be determined if the composition is encompassed by the claimed genus of compositions. The second tested composition corresponds to the composition of claim 19, and the same issue present as above. 
	The data presented in the remaining graphs in Exhibit A cannot be analyzed because it is not clear from the graph which bars are marked “completely disagree”, “disagree”, “agree”, and “completely agree” since the colors used for labeling are indistinguishable. 
	    Therefore, the data submitted in the declarations by Cuartero and Zawierta is not sufficient to rebut the obviousness rejections. 
	
	The declaration by Pointreau is based on data submitted in Exhibits A and B. Data in Exhibit is not persuasive for reasons described above. The data in Exhibit B was not sufficient to 
Claim Objections 
	Claims 18-20, 22, 23, 26-28, 30, 35, and 36 are objected to for grammar and form. 
The claims are ungrammatical because none of the pending claims recite an article in front of “Adhesive composition”. 
Regarding claim form, it is recommended to simplify the claim language. The claims are limited to a composition that comprises at least 50% by weight of cyclopentadiene, thus the phrase “a major fraction of synthetic tackifying resin” does not add anything to the claim scope. A concentration of at least 50% implies a major fraction and a cyclopentadiene resin is a tackifying resin. The claim is limited to a composition comprising between 5% and 15% by weight of ethylene/octene copolymer, thus the phrase “a fraction of at least one macromolecular component” does not add anything to the scope of the claim because ethylene/octene copolymer is a macromolecule. It is recommended to delete these phrases as suggested below.
Ground of objection of claim 18 may be obviated by replacing claim 18 with: 
“An adhesive composition for strip-free hair removal comprising at least 50% by weight of a cyclopentadiene resin and between 5% and 15% by weight of an ethylene/octene copolymer for modulating the strength properties or the adhesive properties of the composition, and wherein the composition does not contain ethylene vinyl acetate copolymer.”. 
Ground of objection of claim 19 may be obviated by replacing claim 19 with: 
“An adhesive composition for strip-free hair removal comprising at least 50% by weight of a cyclopentadiene resin and between 1% and 18% by weight of a combination of an 
Grounds of objection of claim 20 may be obviated by replacing “synthetic tackifying” with “cyclopentadiene”. 
Grounds of objection of claims 20, 22, 23, 26-28, 30, 35, and 36 for grammar may be obviated by replacing “Adhesive” with “The adhesive”.
Further, if applicant adopts suggestions for amendment of claim 19, then it is recommended to replace claim 30 with “The adhesive composition according to claim 19, wherein the composition comprises between 5% and 15% by weight of the combination of the ethylene/octene copolymer and the ethylene vinyl acetate copolymer.”. 
If applicant adopts suggestions for amendment of claim 19, it is recommended to replace claim 35 with “The adhesive composition according to claim 19, wherein the composition comprises at least 60% by weight of the cyclopentadiene resin.”; and it is recommended to replace claim 36 with “The adhesive composition according to claim 30, wherein the composition comprises at least 60% by weight of the cyclopentadiene resin.”. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22, 23, 26-28, 30, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 18 and 19 require at least one macromolecular component being an ethylene/octene copolymer. The claim is indefinite because the first part of the phrase “at least one” requires the presence of one or more, whereas the second part of the phrase “being an ethylene/octene copolymer” limits the claim to one macromolecular component. Ground of rejection may be obviated by deleting “at least one macromolecular component being” because the claims are limited to ethylene/octene copolymer and the phrase “at least one macromolecular component being” does not contribute anything further to the scope of the claim.   
Claim 22 recites the limitation "the copolymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 18 which recites two copolymers, and it is unknown which copolymer is referred to in claim 22. 
Claim 26 recites the limitation "the copolymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 26 depends from claim 18 which recites two copolymers, and it is unknown which copolymer is referred to in claim 26. 
Claim 27 recites the limitation "the copolymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 27 depends from claim 18 which recites two copolymers, and it is unknown which copolymer is referred to in claim 27.
Claim 28 recites the limitation "the copolymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 28 depends from claim 18 which recites two copolymers, and it is unknown which copolymer is referred to in claim 28. 
Based on pages 4-5 of the specification, it is apparent that ethylene/octene copolymer is produced by coordination polymerization catalyzed by a metallocene, where the copolymer has a 
Claims 20, 23, 30, and 35, and 36 are indefinite because the claims depend from and contain limitations of indefinite claims. 
Allowable Subject Matter
	The claimed subject matter is novel in view of the prior art of record. The closest prior art of record is Mathews (US 4,282,877 Date of Patent August 11, 1981) which is related to compositions for hair removal comprising a pressure sensitive adhesive and wax (Abstract). The compositions comprise a wax, a tackifier, a softener, and modifiers. Waxes include natural rubber, butyl rubber, butadiene styrene, block styrene, ethylene vinyl acetate, polyvinyl acetate, ethyl cellulose, and natural waxes. The tackifiers include terpenes, rosin derivatives, cumarone indene, hydrocarbon resins, and terpene phenolics (column 2 lines 10-26). Based on the examples 1-3, the tackifiers are present in a concentration of 68, 65, and 68.5 wt. % and the wax is present in a concentration of 10 and 9 wt. % (column 3). The claimed compositions are not obvious over Mathews because it would not have been obvious to the skilled artisan to modify Mathews’ composition by replacing the tackifiers with a cyclopentadiene resin, and by replacing the wax with ethylene/octene copolymer to arrive at the claimed composition. Cyclopentadiene resin and ethylene/octene copolymer are known in the prior art, however it would not have been obvious to the skilled artisan to combine the two in order to form a hair removing composition.   
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617